Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
This action is in reply to the Restriction Requirement received on October 26, 2017.  
Claims 1-15 and 20-24 are canceled. 
Claims 16-19 and 25-40 are currently pending.
Claims 16-19 and 25-40 have been examined.

Election/Restrictions
Applicant’s election without traverse of Restriction Requirement in the reply filed on October 26, 2017 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 25-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the phrase “initiating” renders the claim vague and indefinite since it is unclear as to what constitutes the method step of initiating as detailed in the claim.
Regarding Claim 1, the phrase “continuing” renders the claim vague and indefinite since it is unclear as to what constitutes the method step of continuing as detailed in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter. The following is an analysis of the instant claims with regard to subject matter eligibility as outlined in the 2014 IEG/July 2015 Update to Subject matter eligibility. Claims 1-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter, the rationale for this determination is explained below.  Independent claim 1 is selected as representative of the claims being rejected. 
The Supreme Court set forth a framework “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of [these] concepts.” Alice Corp., Pty. Ltd. v. CLSBankInt’l., 134 S. Ct. at 2347, 2355 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012)). The first step in this analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. Mayo, 132 S. Ct. at 1296—97). If the claims are not directed to an abstract idea, the inquiry ends. Otherwise, the inquiry proceeds to the second step where elements of the claims are considered “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (citing Mayo, 132 S. Ct. at 1298, 1297). The Court acknowledged in Mayo that “all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.” Mayo, 132 S. Ct. at 1293. We, therefore, look to whether the claims focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016).
In the instant case, representative claim 1 recites:  an online marketplace module configured to generate a commercial transaction between a seller and a buyer for an item in an online marketplace; a storage device comprising historical transactions of buyers and sellers in the online marketplace; and a personalized delivery estimate module, implemented by at least one hardware processor, configured to: identify, from the commercial transaction, a shipping origin zip code based on a location of the seller and a shipping destination zip code based on a location of the buyer, a shipping weight and shipping dimensions of the item, a shipping carrier, and a shipping service of the shipping carrier, retrieve a first estimated delivery date from a server of the shipping carrier based on the shipping origin zip code, the shipping destination zip code, the shipping weight and the shipping dimensions of the item, and the shipping service of the shipping carrier; identify those of the historical transactions between buyers and sellers with the same shipping origin zip code and shipping destination zip code, and with the same shipping carrier and shipping service, determine a second estimated delivery date based on the identified historical transactions, the second estimated delivery date based on an average historical delivery time between buyers and sellers with the same shipping origin zip code and shipping Electric Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) which held that collecting data from multiple data sources, analyzing the data, and displaying the results to be in the realm of abstract ideas.  
Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
Under Step 2B of the Mayo framework, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following rationale:
Addressing representative claim 1, the Examiner first acknowledges the recitation of various additional elements within the claim (including server, hardware processor, modules). While additional For example, the courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner:
receiving/processing/storing data (e.g., receiving transaction item data, storing historical transaction data, identifying attributes of the commercial transaction data, delivery data, processing, identifying and calculating data estimates) 
receiving or transmitting data (e.g., receiving and outputting data)
performing repetitive calculations (e.g., calculate second estimate, adjusting estimate based on transaction history, compute personalized estimate based on average of first date and second date and weighting data)
Claim 1 merely recites these additional limitations in an attempt to further define the field of use of the abstract idea. Applicant has not invented an improved technological delivering system; rather, the recited invention employs additional elements recited in a merely generic manner and functioning in well-understood, routine, and conventional manners to store, calculate, retrieve, and transmit information, while rendering specific information (e.g. a date, transaction data, historical information, output) only defined by the information contained therein. In this regard, claim 1 parallels Ultramercial in that claim 1 broadly and generically claims use of generic computer components to perform the recited functions and merely attempts to restrict use of the claimed abstract idea to a particular technological environment. The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claim 1 merely assumes the availability of physical components for input, memory, look-up, comparison, and output.

The analysis above applies to all statutory categories of invention.  Although literally invoking a method and medium, independent claims 9 and 15 remains only broadly and generally defined, with the claimed functionality paralleling that of system claim 1. As such, claim 9 and15  are rejected for at least similar rationale as discussed above.
Dependent claims 2-8 10-15 and 16-20 , do not add “significantly more” to the abstract idea.
For example, claims 2-8 10-15 and 16-20 merely recite more complexities descriptive of the abstract idea in further definition of the information itself to be transmitted, receiving further data for collection, and analyzing the information. Such complexities do not provide additional elements in addition to the abstract ideas themselves. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
Accordingly, these claims fail to set forth a statutory process under 35 USC 101.

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784. The examiner can normally be reached Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS W. CASEY
Primary Examiner
Art Unit 3625



/ALEXIS M CASEY/Primary Examiner, Art Unit 3625